In re Laris Insurance Agency, L.L.C.;— Defendant;. Applying For Writ of Certio-rari and/or Review, Parish of Lafourche, 17th Judicial District Court Div. B, No. 118631-B; to the Court of Appeal, First Circuit, No. 2013 CA 1682.
Granted. The judgments of the lower courts are hereby reversed and set aside. We find there are genuine issues of material fact in dispute precluding defendants from being entitled to judgment as a matter of law. Therefore, the motion for summary judgment filed by defendants, Laris Insurance Agency, L.L.C., and Westport Insurance Corporation, is hereby denied. This case is remanded to the District Court for further proceedings.
WEIMER and GUIDRY, JJ., would deny.